NO. 07-04-0270-CR

                                   IN THE COURT OF APPEALS

                           FOR THE SEVENTH DISTRICT OF TEXAS

                                             AT AMARILLO

                                                PANEL E

                                        MAY 11, 2004
                               ______________________________

                                        MARK ALAN PAYNE,

                                                                   Appellant

                                                     v.

                                      THE STATE OF TEXAS,

                                                    Appellee
                            _________________________________

              FROM THE COUNTY COURT AT LAW OF RANDALL COUNTY;

                NO. 2003-1437-L; HON. RICHARD DAMBOLD, PRESIDING
                         _______________________________

Before QUINN and REAVIS, JJ., and BOYD, S.J.1

        Appellant Mark Alan Payne, by and through his attorney, has filed a motion to

dismiss this appeal because he no longer desires to prosecute it. Without passing on the

merits of the case, we grant the motion to dismiss pursuant to Texas Rule of Appellate

Procedure 42.1(a)(2) and dismiss the appeal. Having dismissed the appeal at appellant’s

request, no motion for rehearing will be entertained, and our mandate will issue forthwith.


                                                          Brian Quinn
                                                            Justice
Do not publish.



        1
        John T. Boyd, Chief Justice (Ret.), Seventh Co urt of Appeals, sitting by assignment. Tex. Gov’t Code
Ann. §75.00 2(a)(1) (V erno n Su pp. 2004 ).